Citation Nr: 0609825	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for residuals of 
pneumothorax.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims of 
entitlement to service connection for tinnitus, seasonal 
sinusitis and allergies, pneumothorax and migraine headaches.  
In September 2005, the veteran appeared and testified at the 
RO before the undersigned Acting Veterans Law Judge.

The Board has rephrased the issues on the title page to 
better reflect the claims on appeal.

The issues of entitlement to service connection for allergic 
rhinitis and migraine headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's tinnitus results from acoustic trauma in 
service.

2.  There is no competent medical evidence that the veteran 
manifests residuals from pneumothorax treated in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002).

2.  Residuals of pneumothorax were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
tinnitus and residuals of pneumothorax incurred in service.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).
The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

A.  Tinnitus

The veteran claims that his tinnitus disability first 
manifested in service and results from his exposure to 
acoustic trauma.  He reports being in close proximity to 
artillery rounds during the Vietnam War.  He also indicates 
31-years of military service as an artillery officer.  He is 
service connected for bilateral sensorineural hearing loss 
first manifested in service.

A December 2001 VA audiology examination contains a diagnosis 
of tinnitus and contains the following opinion:

"Onset [of tinnitus] was reported following loud 
noise exposure beginning approximately 30 years 
ago (artillery officer in Vietnam).  Etiology is 
unknown but due to the pattern of the hearing 
loss, noise exposure could be a contributing 
factor."

An opinion by a competently trained examiner expressed in 
terms of "could" suffices for meeting the minimum burden of 
proof to substantiate a service connection claim.  Molloy 
v. Brown, 9 Vet. App. 513, 516 (1996).  There is a competent 
medical opinion supportive of the claim, and there is no 
competent medical evidence to the contrary.  To the extent 
that reasonable doubt exists, the Board resolves such doubt 
in favor of the veteran.  As such, the Board finds that the 
veteran's tinnitus results from acoustic trauma in service 
and the claim of entitlement to service connection for 
tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002).

B.  Residuals of pneumothorax

The veteran was inducted into service in October 1963 with a 
normal clinical evaluation of his lungs and chest.  In 
September 1976, he had the sudden onset of an approximate 15% 
right-sided pneumothorax requiring a closed tube thoracotomy.  
He had a second, sudden onset of a 10% right-sided 
pneumothorax in September 1982 while performing a practice 9-
mile run.  His pneumothorax had resolved by the end of 
November 1982 with pulmonary function testing (PFT) 
demonstrating normal spirometry, lung volumes, diffusion 
capacity of carbon monoxide (DLCO) and arterial blood gases 
(ABG).  Thereafter, there was neither further episodes of 
pneumothorax nor evidence of chronic disability of the chest 
and/or lungs.  His retirement examination, dated October 
1997, indicated a "NORMAL" clinical of the "LUNGS AND 
CHEST."  His chest x-ray examination was within normal 
limits (WNL).

Post-service, the veteran has testified to episodic sharp 
abdominal pains that he relates as a residual of his two 
pneumothoraxes in service.  He indicates a persistence of 
those symptoms while in service, but that he did not report 
them due to the adverse consequences of such a report with 
respect to promotion.  His doctors have indicated the 
possibility of a recurrence of a spontaneous pneumothorax, 
and he has been instructed to limit his physical activities.  
His well-intentioned beliefs and own self-diagnosis, however, 
is insufficient to establish the existence of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2005).  A lay assertion of chronic or 
recurrent pain is not competent to establish a currently 
diagnosable disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 283, 285 (1999), aff'd in part dismissed in part, 259 F. 
3d 1356 (Fed. Cir. 2001).

A VA examiner in December in 2001 reviewed the veteran's 
complaints of increased lung pressure and stabbing left-sided 
chest pain with strenuous exercise.  The veteran denied, 
however, a history of shortness of breath, breathing 
difficulty, hemoptysis or other pulmonary conditions.  
Following physical and x-ray examination, the examiner 
provided a diagnosis of history of pneumothorax with no 
residuals.  There is no competent evidence of record that the 
veteran manifests residual disability from his in-service 
treatment for pneumothorax.  The Board, therefore, must deny 
the claim of entitlement to service connection for residuals 
of pneumothorax.  There is no doubt with respect to any 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In deciding the claim, the Board has examined VA's compliance 
with statutory and regulatory notice and assistance 
requirements.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated November 2, 
2000, May 2, 2002, August 27, 2003 and March 7, 2005, as well 
as the rating decision on appeal and the statement of the 
case (SOC), told him what was necessary to substantiate his 
claim.  In fact, the rating decision on appeal and the SOC 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  The 
letters cited above satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the documents cited above 
identified for the veteran evidence and/or information in his 
possession deemed necessary to substantiate his claim, and he 
was instructed to send the evidence that he had and/or to 
tell VA about any additional information or evidence that he 
desired VA to obtain on his behalf.  The March 7, 2005 letter 
advised him "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes and 
clinic records from Martin Army Hospital identified by the 
veteran as relevant to his claim on appeal.  There are no 
outstanding requests for VA to obtain any evidence and/or 
information which the veteran has both identified and 
authorized VA to obtain on his behalf.  VA has obtained a 
medical examination and opinion to determine whether the 
veteran manifests residuals of pneumothorax.  The evidence 
and information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.

Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394.

ORDER

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for residuals 
of pneumothorax is denied.


REMAND

The veteran was inducted into service in October 1963 with a 
normal clinical evaluation of his nose and sinuses.  His 
service medical records are replete with clinic records 
showing treatment for allergy and nasal symptoms variously 
diagnosed as allergic rhinitis, seasonal allergies and 
sinusitis.  He was placed on immunotherapy for many years 
with the severity of his symptoms varying upon his duty 
location.  His seasonal allergies appeared quiescent during 
his last several years of active service.  His post-service 
medical records show only several instances of treatment for 
sinusitis.  However, the veteran reports persistence of his 
in-service allergy symptoms since service and only seeking 
treatment when he becomes febrile. 

VA regulation cautions that the determination as to service 
incurrence or aggravation for diseases of allergic etiology 
must be made on the whole evidentiary showing.  38 C.F.R. 
§ 3.380 (2005).  Seasonal or other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  Id.  However, an increase in the 
degree of disability during service may not be disposed of 
routinely as natural progress or as due to the inherent 
nature of the disease.  Id.  This proposition is reflected by 
VA's Schedule for Rating Disabilities that considers allergic 
rhinitis a chronic disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2005).  Given the extensive service medical 
treatments records and reported persistence of symptoms since 
service, the Board finds that a medical opinion is required 
in order to determine the current diagnosis, or diagnoses, 
for the veteran's rhinitis/sinusitis symptoms and an opinion 
as to whether such disability became chronic in service.  

The veteran alleges that he has had persistent and recurrent 
headaches since an eye trauma in service.  The Board finds 
that medical opinion is necessary in order to determine the 
nature and severity of the veteran's headache symptoms.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Obtain complete medical records from the 
Martin Army Community Hospital since December 
2001.

2.  Upon receipt of any additional evidence 
and/or information, schedule the veteran for 
appropriate examination in order to determine 
whether the veteran manifests a chronic 
rhinitis/sinusitis disability and, if so, whether 
such disability became chronic in service.  The 
claims folder should be provided to the examiner 
in conjunction with the examination.  Following 
examination and review of the claims folder, the 
examiner should be requested to provide an 
opinion on the following question:

	Whether the veteran manifests a chronic 
rhinitis/sinusitis disability and, if so, whether 
it is at least as likely as not (a probability of 
50% or greater) that such disability became 
chronic in service? 

3.  Schedule the veteran for appropriate 
examination in order to determine the nature and 
severity of his headache symptoms.  The claims 
folder should be provided to the examiner in 
conjunction with the examination.  Following 
examination and review of the claims folder, the 
examiner should be requested to provide an 
opinion on the following question:

	Whether the veteran manifests a chronic headache 
disorder and, if so, whether such disability 
first manifested in service and/or whether it is 
at least as likely as not (a probability of 50% 
or greater) that such disability is causally 
related to event(s) in service? 

4.  Following completion of the foregoing, 
readjudicate the claims on appeal for service 
connection for allergic rhinitis and migraine 
headaches.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  The appellant and 
his representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


